Citation Nr: 1233522	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-32 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability, claimed as a residual of exposure to cold weather.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic back disability did not have its clinical onset in service and is not otherwise related to active duty; spinal arthritis was not exhibited within the first post service year.  

CONCLUSION OF LAW

A back disability was not incurred or aggravated in service, and spinal arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2005 letter, sent prior to initial unfavorable AOJ decision issued in February 2006, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The Board notes that the August 2005 letter pre-dated the Court's decision in Dingess, supra, and, thus, did not inform the Veteran of how disability ratings and effective dates are assigned.  However, the Board finds no prejudice to the Veteran in proceeding with the present decision since the decision herein denies entitlement to compensation, thereby rendering notice regarding disability ratings and effective dates moot.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's available service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, which includes VA outpatient treatment records dated from 2010 to 2012, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence. In making this determination, the Board notes that the Veteran has not been afforded a VA examination in conjunction with his claim of service connection for a back disability; however, for reasons discussed in detail below, the Board finds that a VA examination and opinion are not needed in conjunction with this claim.  Thus, the Board finds that VA has fully satisfied the duty to assist.  

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Analysis

The Veteran is seeking service connection for a back disability that he claims is a result of his exposure to cold weather during military service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Arthritis is listed in 38 U.S.C.A. § 1101 as a chronic disease that may be presumed to have been incurred in service; however, in order for the presumption to apply, the evidence must show that the condition became manifest to a compensable degree within one year from the date of separation from service.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

On his formal claim for benefits, the Veteran reported that his back disability began in December 1968; however, he has not provided any additional details as to the circumstances of his cold weather exposure during service or the type of symptoms he manifested during service which resulted in his current back disability.  See June 2005 VA Form 21-526.  

In addition to the lack of details provided by the Veteran in support of his claim, the Board notes that the service treatment records do not contain any complaints, treatment, or findings related to a chronic back disability manifested during service, to include as a result of exposure to cold weather therein.  The STRs do not contain any evidence of any residual symptoms that could be reasonably attributed to cold weather exposure, such as frostbite or hypothermia.  On the Veteran's pre-separation examination in January 1970, the Veteran denied having or ever having had recurrent back pain and his spine was normal on clinical evaluation.  There were no complaints or findings of cold injury residuals.  Subsequently, in May 1970, the Veteran reported that there had not been a change in his medical condition since the separation examination.  

The Veteran is competent to report the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the statements made in conjunction with the current claim for benefits are less credible and probative than the statements he made contemporaneously in service where he denied having or ever having had back pain and the medical evidence generated contemporaneously with service which do not suggest back problems or cold injury or its residuals.  A clear preponderance of the evidence is against a finding that an incident resulting in back problems (either acute or chronic) occurred in service.  

In addition to the foregoing, the Board finds that there is no lay or medical evidence of record which shows that the Veteran experienced continued back problems after service.  In this regard, the Veteran has not submitted any lay statements that attest to him having continued back problems after service and he has not submitted or identified any medical evidence which documents continued complaints or treatment for a back disability from the time he was discharged in service in May 1970 to the present.  Instead, the evidentiary record reflects that the Veteran was noted to have lumbago, i.e., low back pain, that was first recorded in June 1997, more than 20 years after he was discharged from service.  The post-service medical evidence reveals that the Veteran has been diagnosed with chronic low back pain and osteoarthritis.  See VA outpatient treatment records dated from 2006 to 2009.  However, the evidentiary record does not contain any medical evidence or opinion suggesting that osteoarthritis or any other back disability was incurred in or is otherwise related to the Veteran's military service, to include any exposure to cold weather therein or as a chronic disability manifested during his first post-service year.  

In this regard, the Board notes that the Veteran has not been afforded a VA examination in conjunction with this claim; however, there is no lay or medical evidence which indicates that any current low back disability may be related to his military service, as there is no credible lay evidence of an incident in service or of continued low back symptoms since service or a medical opinion which purports to relate any current low back disability or symptoms to the Veteran's military service.  Therefore, a VA examination and opinion are not needed in conjunction with this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Other than claiming a back disability due to cold injury, the Veteran has not offered additional detail regarding why he thinks that current back disability is related to service.  Regardless, while the Veteran is competent to report that he experiences low back pain, the determination as to the presence and etiology of a particular disability to which his reported back pain is associated is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, the etiology of a back disability is not a simple medical question and it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on whether he has a back disability and the likely etiology of any such disability.  Therefore, the Veteran's statements regarding the nexus between his reported back disability and military service are not considered competent or probative evidence favorable to his claim.  

In summary, the Board finds by a clear preponderance of the evidence that service connection for a back disability is not warranted.   Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  
ORDER

Entitlement to service connection for a back disability, claimed as due to exposure to cold weather, is denied.  


REMAND

In June 2005, the Veteran submitted a claim seeking service connection for PTSD.  While the Veteran's specifically identified PTSD, the Board finds that the Veteran's claim of service connection for PTSD includes all acquired psychiatric disorders that are reasonably encompassed by the evidence of record, including his description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The medical evidence of record reflects various mental health diagnoses, including PTSD, depression, not otherwise specified, and anxiety, not otherwise specified.  See VA treatment records dated October 2008 and June 2009; see also VA treatment records dated from 2010 to 2012.  As such, the issue on appeal has been re-characterized, as reflected on the first page of this decision, to encompass all currently diagnosed acquired psychiatric disorders, including PTSD.  

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

In support of his claim, the Veteran has reported one incident where he and a group of soldiers were sent on a mission and drove into an unmarked mine field, which resulted in two of the soldiers being seriously injured.  The Veteran has identified the two solders as Shields and "Vister" and he reported that they lost their feet and damaged their eyes due to the minefield incident.  The Veteran has variously reported that this incident occurred in September 1968 or between October and December 1968.  See February 2008 Stressor Statement; July 2011 VA Form 21-4138.  

The RO attempted to verify the Veteran's reported stressor during calendar year 1968; however, information from the United States Center for Unit Records Research, Defense Personnel Records Image Retrieval System (CURR) (now known as JSRRC) did not verify an incident where soldiers attached to the Veteran's unit were injured due to straying into an unmarked minefield.  Information obtained showed that soldiers named Shields and Viska were newly assigned to the unit in August 1968 but there was no indication that either soldier was assigned to a military treatment facility for wounds in 1968.  

In June 2009, the Veteran sought treatment for PTSD and provided the examining physician with a letter describing his most traumatic experiences during the Viet Nam war, including the description of an ambush where he witnessed people dying and feared for his life.  After examination, the physician diagnosed the Veteran with chronic PTSD.  See June 2009 VA outpatient treatment record.  Other VA treatment records refer to the Veteran having experienced combat during service.  See VA treatment records dated from 2009 to 2012.  There is no documentation that the Veteran was involved in combat and his specific allegations of stressors have not been documented.  However, there is documentation that the Veteran was stationed in Korea and that he was attached to the 2nd Battalion, 38th Infantry.  That unit conducted anti-infiltration operations north of the Imjin River during the Veteran's stay in Korea and elements of the unit exchanged small arms fire with North Korean infiltrators.   

In July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  The amendment eliminates the requirement of evidence corroborating the occurrence of claimed in-service stressors related to the Veteran's fear of hostile military or terrorist activity, and provides that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (2011).  The amendment is intended to facilitate timely processing of these claims, and is applicable to claims pending before VA on the effective date of the final rule (July 13, 2010), as well as to claims filed after that date.

Under the circumstances, an examination is needed to determine whether the Veteran currently meets the criteria for a diagnosis of PTSD based on the in-service stressor(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action

1. The RO should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

2. After ensuring that the requested actions are completed, the RO should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.


Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


